         Case 1:17-cv-00156-SPW Document 161 Filed 03/19/21 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  KRISSY SANCHEZ,
                                                     CV 17-156-BLG-SPW
                        Plaintiff,

  vs.                                                 ORDER ADOPTING
                                                      MAGISTRATE'S FINDINGS
  CIERRA RUSH,et al..                                 AND RECOMMENDATIONS


                        Defendants.



        The United States Magistrate Judge filed Findings and Recommendations on

March 1, 2021. (Doc. 160). The Magistrate recommended that Defendant Chris

Friedel's Motion for Summary Judgment(Doc. 109)be granted; that Defendants

Friedel's, Cunningham's,Lauwers', Linder's, McCave's, Taylor's, and

Yellowstone County's Motions for Summary Judgment(Docs. 119,127, 129,131,

133, 135) be granted; and that Defendants Anthony's, Ellerbee's, Fitch's, Hogan's,

Johnson's, Kirby's, Larson's, Rash's, and Weber's Motion for Summary Judgment

(Doc. 116) be granted. (Doc. 160 at 38).

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days ofthe filing ofthe Magistrate's Findings and

Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate's Findings and Recommendation for clear error.

                                            1
Case 1:17-cv-00156-SPW Document 161 Filed 03/19/21 Page 2 of 3
Case 1:17-cv-00156-SPW Document 161 Filed 03/19/21 Page 3 of 3
